Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an electronic communication from applicant’s representative Aaron Grunberger (Reg. No. 59,210) on 11/29/2021.

The application has been amended as follows:
Cancel claims 19 and 23, and amend the claims 16, 20-22, 28 and 29 as follows:

16. (Currently Amended) A method for detecting a malfunction state of an electric machine, the electric machine including a rotor, a stator, and a rectifier circuit connected to the stator, the method comprising the following steps:
recording a temporal progress of a voltage value of the electric machine;
determining an evaluation value, wherein:

the evaluation value characterizes the recorded temporal progress of the voltage value over time;
comparing the determined evaluation value to a value of a predefined reference constant, wherein the value of the predefined reference constant is predefined and independent of the recorded temporal progress of the voltage value; and
evaluating, as a function of a comparison result of the comparing, whether or not a malfunction state of the electric machine is present;
wherein positions of local extremes are determined in the temporal progress of the voltage value as determinable recurring features, and the evaluation value is determined from the determined positions of the local extremes.

20. (Currently Amended) A method for detecting a malfunction state of an electric machine, the electric machine including a rotor, a stator, and a rectifier circuit connected to the stator, the method comprising the following steps:
recording a temporal progress of a voltage value of the electric machine, wherein positions of local extremes are determined in the temporal progress of the voltage value as determinable recurring features, and the evaluation value is determined from the determined positions of the local extremes;
determining a statistical value of the determined positions of the n evaluation value;
comparing the determined evaluation value to a reference value; and


21. (Currently Amended) The method as recited in claim 20, wherein a standard deviation and/or a variance of the determined positions of the 

22. (Currently Amended) A method for detecting a malfunction state of an electric machine, the electric machine including a rotor, a stator, and a rectifier circuit connected to the stator, the method comprising the following steps:
recording a temporal progress of a voltage value of the electric machine;
determining an evaluation value from the recorded temporal progress of the voltage value;
comparing the determined evaluation value to a value of a reference constant, wherein the value of the reference constant is predefined, is independent of the recorded temporal progress of the voltage value, and is determined from a reference progress of the voltage value in the case of a malfunction-free electric machine, wherein the value of the reference constant is determined as a standard deviation and/or variance of position of local extremes of the reference progress of the voltage value; and
evaluating, as a function of a comparison result of the comparing, whether or not a malfunction state of the electric machine is present.


record a temporal progress of a voltage value of the electric machine;
determine an evaluation value, wherein:
the determination of the evaluation value is from a combination of a plurality of values of the recorded temporal progress of the voltage value over time; and/or
the evaluation value characterizes the recorded temporal progress of the voltage value over time;
compare the determined evaluation value to a reference value of a predefined reference constant, wherein the value of the predefined reference constant is predefined and independent of the recorded temporal progress of the voltage value; and
evaluate, as a function of a comparison result of the comparison, whether or not a malfunction state of the electric machine is present;
wherein positions of local extremes are determined in the temporal progress of the voltage value as determinable recurring features, and the evaluation value is determined from the determined positions of the local extremes.

29. (Currently Amended) A non-transitory machine-readable storage medium on which is stored a computer program for detecting a malfunction state of an electric machine, the electric machine including a rotor, a stator, and a rectifier circuit connected to the stator, the computer program, when executed by a computer, causing the computer to perform the following steps:

determining an evaluation value, wherein:
the determination of the evaluation value is from a combination of a plurality of values of the recorded temporal progress of the voltage value over time; and/or
the evaluation value characterizes the recorded temporal progress of the voltage value over time;
comparing the determined evaluation value to a reference value of a predefined reference constant, wherein the value of the predefined reference constant is predefined and independent of the recorded temporal progress of the voltage value; and
evaluating, as a function of a comparison result of the comparing, whether or not a malfunction state of the electric machine is present;
wherein positions of local extremes are determined in the temporal progress of the voltage value as determinable recurring features, and the evaluation value is determined from the determined positions of the local extremes.

Allowable Subject Matter
Claims 16-18, 20-22 and 24-31 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R MILLER/Primary Examiner, Art Unit 2863